Citation Nr: 0523225	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-03 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blood in the stool and urine.

2.  Entitlement to service connection for a skin rash of the 
axilla, groin, and neck.

3.  Entitlement to service connection for bilateral 
tendonitis of the Achilles tendon.  

4.  Entitlement to service connection for post-operative 
residuals of a right thumb injury.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for radial nerve palsy 
of the left upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent 
for deep venous thrombosis of the left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent 
for deep venous thrombosis of the right lower extremity.

9.  Entitlement to an initial compensable evaluation for 
residuals of pulmonary embolism with chest pain.

10.  Entitlement to an initial compensable evaluation for 
tinea pedis of the left foot.

11.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 until February 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

These matters were previously before the Board in November 
1998 and July 2003.  On those occasions, remands were ordered 
to accomplish further development.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for arthritis of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to show a current disability 
manifested by blood in the stool and urine.

2.  The competent evidence fails to show a current chronic 
skin rash of the axilla, groin, and neck.

3. The competent evidence fails to show a current diagnosis 
of bilateral tendonitis of the Achilles tendon.  

4.  A right thumb disability preexisted active service.

5.  The medical evidence does not show that the veteran's 
preexisting right thumb injury increased in severity during 
active duty.  

6.   The competent evidence does not show a current diagnosis 
of a low back disability.

7.  The competent evidence does not show a current diagnosis 
of radial nerve palsy of the left upper extremity.

8.  The veteran's deep venous thrombosis of the left lower 
extremity is manifested by pain and swelling with exertion, 
which resolves with elevation; the competent evidence shows 
no discoloration or pigmentation.  

9.  The veteran's deep venous thrombosis of the right lower 
extremity is manifested by pain and swelling with exertion, 
which resolves with elevation; the competent evidence shows 
no discoloration or pigmentation.  

10.  The competent evidence shows that the veteran's 
residuals of pulmonary embolism are manifested by subjective 
complaints of chest pain and mild residual respiratory 
insufficiency with exertion, without objective demonstration 
of abnormality.

11.  During the pendency of this appeal, the veteran's tinea 
pedis of the left foot has been manifested by scaling, 
peeling skin and slight oozing of lesions, along with 
cyanosis of the toes; upon recent VA examination the veteran 
had no current symptoms.


CONCLUSIONS OF LAW

1.  A disability manifested by blood in the stool and urine 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  A chronic skin rash of the axilla, groin, and neck was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.  Bilateral tendonitis of the Achilles tendon was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

4.  Post-operative residuals of a right thumb injury 
preexisted service, and were not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2004).

5.  A low back disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

6.  Radial nerve palsy of the left upper extremity was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for deep venous thrombosis of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7121 (as in effect prior to January 12, 
1998); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7121 
(2004).

8.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for deep venous thrombosis of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7121 (as in effect prior to January 12, 
1998); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7121 
(2004).

9.  The criteria for entitlement to a compensable initial 
evaluation for residuals of pulmonary embolism with chest 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 
6899-6814 (as in effect prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (2004).  

10.  The criteria for entitlement to a compensable initial 
evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7806 (as in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in December 2002 and July 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
April 1999 personal hearing is of record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to any claim adjudicated on 
the merits herein.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.307, 3.309 (2004).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  SC- disability manifested by blood in the stool and urine

Factual background

The veteran's service medical records reveal testing in 
January 1995 for blood in the veteran's stool.  Such tests 
were negative.

A September 1995 treatment report revealed complaints of 
hematuria in 1995, which spontaneously resolved.  The veteran 
experienced a prior episode of hematuria in 1991.  

The service medical records are otherwise negative for blood 
in the urine or stool.  

Following service, the veteran was examined by VA in July 
1996.  At that time, the veteran reported a history of blood 
in his urine and stool one year earlier.  He was told the 
bleeding was due to Codeine therapy.  On examination, the 
abdomen was soft and supple.  There was no hepatosplenomegaly 
and no tenderness was elicited.  The bowel sounds were 
active.  The diagnosis was blood in the stool, due to 
Coumadin use.

Also in July 1996, the veteran underwent a special urology 
examination.  He stated that, at the time of his hematuria, 
he experienced right flank pain.  He denied flank pain at 
that time.  Objectively, the veteran's frequency of urination 
was within normal limits.  There was no pain, tenesmus or 
incontinence.  No other abnormalities were detected.

In a February 1998, VA outpatient treatment report, the 
veteran stated that he was experiencing no side effects as a 
result of taking Coumadin.  He gave the same report in 
subsequent VA records dated in July 1998 and August 1998.

At a personal hearing in April 1999, the veteran reported 
that he intermittently experienced blood in his stool and 
urine.  (Transcript "T" at 7).  He believed that such 
condition was caused by Oriphin, a medication he took to thin 
his blood.  (T. at 8).  The veteran stated that the bleeding 
was infrequent and there had only been about three instances 
of blood in his stool or urine since discharge from service.  
Each episode would last two to three days.  The last episode 
occurred about eight or nine months earlier.  The veteran 
denied that he had a permanent disability with respect to 
blood in his stool or urine.  (T. at 9).

The veteran was again examined by VA in August 1999.  At that 
time, genitourinary examination was normal.  

In a VA outpatient treatment report dated in January 2002, 
the veteran denied bowel and bladder complaints.

Analysis

The veteran is claiming entitlement to service connection for 
a disability manifested by blood in his stool and urine.  As 
previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, it cannot be concluded from the evidence 
of record that the veteran has a current chronic disability 
as to blood in his stool or urine.  The Board acknowledges 
the veteran's April 1999 hearing testimony, in which he 
reported blood in his stool about 8 months prior.  VA 
examination in August 1999 revealed a normal genitourinary 
system.  Moreover, in a January 2002 VA clinical record, the 
veteran denied bowel and bladder complaints.

Thus, the objective evidence of record demonstrates no 
bleeding problems since about August 1998, more than seven 
years ago.  For this reason, an award of service connection 
is not justified here.  The Board finds support for this 
conclusion in a decision of the United States Court of 
Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, the veteran has no current diagnosis of a 
disability manifested by blood in the stool and urine, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
of service connection must fail.  The benefit sought on 
appeal is denied.  

II.  SC- skin rash of the axilla, groin, and neck

Factual background

The veteran's service medical records show normal skin 
findings upon physical examination in October 1983 and 
December 1983.  The veteran denied skin diseases in reports 
of medical history completed on those occasions.  

In October 1987, the veteran was treated in-service for a 
rash in the groin area.  The diagnosis was scabies.  At that 
same time, he was also treated for a rash on his face and 
between the 4th and 5th digits of his right hand.

Later in October 1987, the veteran also received treatment 
for lesions on his arms and trunk area.  The impression was 
recurrent scabies.  He used a cream to treatment that 
condition.

Further treatment for skin problems is seen in November 1987.  
The assessment at that time was contact dermatitis versus 
scabies.  Another provisional diagnosis of atopic eczema was 
indicated later that month, when the veteran's hands, wrists 
and neck were affected.  

Physical examination in January 1991 revealed normal skin 
findings.  The veteran denied skin diseases in a report of 
medical history completed at that time.  

Following service, the veteran was examined by VA in July 
1996.  He gave a history of a rash in the arms, groin, back 
and neck associated with itching that he had developed in 
service.  The rash resolved and reappeared each year, about 
every 10 months.  He stated that he had current rashes in the 
groin, neck and axilla.  

Objectively, the rash of the neck and axilla were described 
as "resolved."  The diagnosis was history of a rash in the 
axilla, groin, and neck, resolved.  

An April 1998 VA outpatient treatment report indicated that 
the veteran's groin rash was active.  No diagnosis was 
rendered.

At his April 1999 personal hearing, the veteran stated that 
his skin rash of the groin was characterized by VA as herpes.  
(T. at 9)  He said that the doctors believed his neck rash 
was due to other causes.  However, no diagnosis was rendered 
as to the neck rash.  The veteran described that rash as 
developing in little bumps that spread apart.  (T. at 10)  
The bumps were hard and itchy, with no fluid inside.  He also 
stated that he has associated flaking and crusting.  The rash 
was red in color.  

The veteran was again examined by VA in November 2003.  At 
that time, no skin disease of the groin, neck or axilla was 
detected.  

Analysis

The veteran contends that he is entitled to service 
connection for a skin rash of the axilla, groin, and neck.  

In the present case, it is undisputed that the veteran 
received in-service treatment for a skin rash, diagnosed as 
scabies.  However, the evidence does not exhibit a current 
chronic disability, precluding a grant of service connection 
here.  See Brammer, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board does acknowledge 
post-service treatment for a groin rash in April 1998.  
However, no diagnosis was rendered at that time.  The 
remaining post-service medical records consistently 
demonstrate that the veteran's skin rash of the axilla, groin 
and neck had resolved.  

In summary, the evidence fails to establish a continuity of 
complaints and objective findings to demonstrate a current 
chronic skin disability of the axilla, groin and neck.  Given 
this, the preponderance of the evidence is against the 
veteran's claim and service connection is not warranted.  See 
Rabideau and Chelte, both supra.   See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
of service connection must fail.  The benefit sought on 
appeal is denied.  

III.  SC- bilateral tendonitis of the Achilles tendon

Factual background

A review of the service medical records shows treatment for 
posterior tibial tendonitis in April 1984.  Furthermore, 
complaints of Achilles tendon pain and soreness were reported 
in May 1984.  

A May 1987 report of medical history indicated swollen and 
painful joints.  Objective examination revealed no orthopedic 
problems at that time.  

Next, in December 1994, the veteran complained of right calf 
pain times two weeks.  There was tenderness with deep 
palpation.  The tenderness shot up the leg on palpation of 
the Achilles tendon.  The assessment was "rule out Achilles 
tendonitis."

No other findings in the service medical records pertain to 
the veteran's bilateral Achilles tendonitis claim.  

After service, the veteran was examined by VA in July 1996.  
He stated that he experienced tenderness on both Achilles 
tendons ever since boot camp.  Running or carrying objects 
causes Achilles tendon pain.  

Objectively, both feet and ankles, as well as Achilles 
tendons, appeared normal.  There were no postural 
abnormalities and the veteran could walk, stand, squat, and 
rise on his toes and heels without difficulty.  There was no 
impairment of function and no deformity was detected.  The 
veteran's gait was normal.  Range of motion of the ankles was 
normal and there was no tenderness along either Achilles 
tendon.  The diagnosis was history of tendonitis, both 
Achilles tendons, with a normal examination.

At his April 1999 personal hearing, the veteran stated that 
he was still experiencing problems with both Achilles 
tendons.  (T. at 13).  He did morning stretching exercises 
which helped his condition.  He also had the heels of his 
shoes modified, which provided some relief to his pain.  The 
veteran stated that his foot pain was worse in the morning.  
(T. at 14).  He took Ibuprofen for pain management.  The 
veteran added that he could not be certain that his foot pain 
was due to his Achilles tendons, because he also had ankle 
arthritis.  (T. at 15).

X-rays of the veteran's ankles taken in May 1998 were normal.  
Subsequent x-rays taken in August 1999 showed no bone, joint 
or soft tissue abnormalities.  



Analysis

The veteran contends that he is entitled to service 
connection for bilateral tendonitis of the Achilles tendon.  

In the present case, it is undisputed that the veteran 
received in-service treatment for bilateral tendonitis of the 
Achilles tendon.  However, the evidence does not exhibit a 
current chronic disability, precluding a grant of service 
connection here.  See Brammer, 3 Vet. App. 223, 225 (1992).  
To the contrary, upon VA examination in July 1996, both feet 
and ankles, as well as Achilles tendons, appeared normal.  
There were no postural abnormalities and the veteran could 
walk, stand, squat, and rise on his toes and heels without 
difficulty.  There was no impairment of function and no 
deformity was detected.  The veteran's gait was normal.  
Range of motion of the ankles was normal and there was no 
tenderness along either Achilles tendon.  Furthermore, x-rays 
of the veteran's ankles taken in May 1998 and August 1999 
were normal.  Moreover, no other competent evidence of record 
contradicts these findings.

In finding that no current disability exists, the Board 
acknowledges the veteran's complaints of tenderness as to 
both Achilles tendons since boot camp.  The Board further 
recognizes the veteran's April 1999 hearing testimony, in 
which he described a regimen of exercises, shoe modification 
and medicine for pain management of his tendonitis of the 
bilateral Achilles tendon.  However, as discussed above, the 
objective evidence does not support a finding of Achilles 
tendon disability.  Thus, the pain management efforts 
discussed above have not been shown to relate to bilateral 
tendonitis of the Achilles tendon.  Indeed, the veteran did 
concede that he could not be certain that his foot pain was 
due to his Achilles tendons, because he also had ankle 
arthritis.  In any event, whatever the veteran's beliefs as 
to the source of his bilateral leg discomfort, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, there is no objective evidence upon which a current 
diagnosis of tendonitis of the bilateral Achilles tendon 
could be based.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  SC- post-operative residuals of a right thumb injury

Factual background

The veteran's December 1983 enlistment examination indicated 
a 1/2 inch scar on the left side of the veteran's right thumb.  
Moreover, the report of medical history completed at that 
time noted that the veteran had fractured the right thumb and 
underwent an operation in 1970.  

The service medical records show treatment for a right thumb 
disability in March 1989.  The veteran reported that he had 
accidentally hit the thumb with a hatchet in 1968 and 
eventually could not bend the thumb due to limited flexion.  
He complained of interphalangeal joint stiffness.  
Objectively, flexion and extension were supple.  

X-rays of the right thumb taken in August 1989 were normal.  

No other treatment for a right thumb condition is seen in 
service.  In-service physical examinations revealed normal 
orthopedic findings.  The veteran denied bone or joint 
deformities in accompanying reports of medical history, 
though he did indicate broken bones.

Following discharge from service, the veteran was examined by 
VA in July 1996.  At that time, he complained of pain at the 
base of his right thumb, secondary to a childhood injury 
sustained in 1970.  Upon examination, there was a scar on the 
proximal interphalangeal joint.  There was no tenderness.  
There was also no angulation, false motioning or shortening.  
The right thumb was slightly bigger than the left.  He could 
flex the distal phalanx to 5 degrees.  His grip was strong 
and he was able to approximate fingertips to thumb.  He could 
also approximate all fingers to the median crease.  He had 
good strength on the right hand, grasping objects with 
dexterity.  X-rays showed a normal right hand.  The 
impression was history of injury to right thumb in 1970, with 
limited flexion of the distal phalanx.  

The veteran offered testimony at an April 1999 personal 
hearing.  At that time, he contended that he injured his 
right thumb prior to active duty and that military service 
aggravated the condition.  (T. at 16).  He currently 
experienced a sharp pain in the right thumb, which felt as 
though it needed to crack.  It was painful on movement and 
gripping and lifting objects caused pain.  The condition was 
worse on repetitive use and he felt a dull pain even without 
use.  The veteran noticed a worsening of his right thumb 
symptoms during service while working in a deep freezer.  (T. 
at 17).  At that point, the right thumb stiffened up and 
bothered him.  He also began to have problems writing.  

The veteran was examined by VA in August 1999.  At that time, 
the right thumb exhibited decreased range of motion, which 
was significant in the proximal interphalangeal joint with 20 
degrees of flexion at best.  Extension was to 0 degrees.  The 
remainder of the hand joints were normal, as was grip 
strength in the bilateral hands.  

An August 1999 VA outpatient treatment report also indicated 
decreased range of motion of the right thumb.  

Analysis

The veteran is seeking service connection for post-operative 
residuals of a right thumb injury.  Here, the evidence 
reveals that the veteran had injured his thumb as a child in 
1968.  

Because of the pre-service injury mentioned above, the Board 
must initially consider whether the veteran was in sound 
condition upon entry into active duty.  In this vein, it is 
observed that his enlistment examination in December 1983 
showed a 1/2 inch scar on the left side of the veteran's right 
thumb.  Moreover, the report of medical history completed in 
December 1983 indicated that the veteran had fractured the 
right thumb and underwent an operation in 1970.  

Once again, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304; VAOPGCPREC 3-2003.  Here, the prior right thumb injury 
is clearly noted upon entry and thus the presumption of 
soundness has been effectively rebutted.  

Based on the foregoing, the veteran is determined to have a 
preexisting right thumb injury.  Thus, in order to achieve 
service connection, the evidence must establish
that the preexisting disability was aggravated during active 
duty.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Aggravation may be established by evidence demonstrating an 
increase of disability during active service that is not due 
to the natural progress of the disease. 

Here, the service medical records show complaints of 
interphalangeal joint stiffness of the right thumb in March 
1989.  There were no further right thumb complaints 
identified during service.  Moreover, upon VA examination 
shortly after discharge, in July 1996, the right thumb was 
nontender and there was also no angulation, false motioning 
or shortening.  The veteran's grip was strong and he was able 
to approximate fingertips to thumb.  He could also 
approximate all fingers to the median crease.  He had good 
strength on the right hand, grasping objects with dexterity.  
X-rays were normal. 

Based on the above, it cannot be concluded that the veteran's 
preexisting right thumb injury was aggravated during active 
service.  Indeed, the service medical records show only a 
single instance of treatment for right thumb complaints.  
Moreover, the post-service medical evidence does not show a 
worsening of symptomatology proximate to discharge such as 
might be reasonably attributable to active duty events. 

In finding that the veteran's preexisting right thumb injury 
was not aggravated by active service, the Board is cognizant 
of the veteran's April 1999 hearing testimony.  At that time, 
he stated that his right thumb became more symptomatic during 
his active duty, while he was working in a deep freezer.  He 
explained that the right thumb stiffened up and made writing 
difficult.  However, as already discussed, the service 
medical records do not reflect a pattern of treatment 
consistent with worsening right thumb symptomatology.  
Rather, the evidence shows only an isolated instance of 
treatment, which does not sufficiently demonstrate an 
increase of disability such as to establish aggravation.

In conclusion, the veteran's right thumb injury preexisted 
service and the competent evidence fails to establish a 
chronic increase in such disability due to active duty.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Thus, the benefit sought on appeal is denied.  

V.  SC- low back disability

Factual background

The service medical records do not indicate any complaints 
of, or treatment for, low back pain.  Physical examinations 
were repeatedly normal and the veteran consistently denied 
recurrent back pain in reports of medical history.  

After service, the veteran was examined by VA in July 1996.  
He reported that he fell down a flight of stairs while on 
active duty on the U.S.S. Wabash.  He was treated with Motrin 
and was told he had low back strain.  The veteran stated that 
his low back condition was aggravated every time he lifted 
something.  He was not on any medication.  

Objectively, there were no postural abnormalities and no 
fixed deformities of the spine.  Musculature was also normal.  
There was no paravertebral tenderness and no spasm.  
Regarding lumbar motion, the veteran had flexion to 95 
degrees, backward extension to 35 degrees, lateral flexion to 
40 degrees, and bilateral rotation to 35 degrees.  There was 
no objective evidence of pain on motion.  The diagnosis was 
low back pain, with a normal examination.  X-rays were 
normal.

In a statement dated in February 1999, the veteran complained 
of low back pain.  He remarked that he loaded and unloaded 
stores while in the Navy, a difficult job involving much 
straining.  

At his April 1999 personal hearing, the veteran stated that 
his low back hurt (T. at 18).  He described the pain as being 
located right above the pelvic girdle, just above the belt 
line.  The pain moved up and down, radiating to his buttocks 
and to the back of his legs.  The veteran was unsure whether 
his back symptomatology was due to arthritis or due to muscle 
strain.  

The veteran was again examined in August 1999.  He complained 
of low back pain.  At that time, dorsolumbar range of motion 
was normal.  No abnormalities were detected.

The veteran was again examined by VA in November 2003.  
Objectively, there was some tenderness in the mid-lumbar 
area, with good range of motion.  Specifically, the veteran 
had flexion to 80 degrees, extension to 15 degrees, and 
lateral flexion to about 15 degrees.  While the veteran was 
found to have cervical arthritis, no diagnoses were rendered 
with respect to the lumbar spine.  

Analysis

The veteran is seeking service connection for a low back 
disability.  At the outset, the Board has considered whether 
presumptive service connection for chronic diseases is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of a back disability 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Here, the evidence fails to demonstrate a current low back 
disability.  Indeed, VA examination in 1996 showed no 
postural abnormalities and no fixed deformities of the spine.  
Musculature was also normal and there was no paravertebral 
tenderness and no spasm.  There was no objective evidence of 
pain on motion and x-rays were normal.  While an impression 
of  "low back pain" was given, this was by history only, as 
the examiner stated that the examination was normal.

Additional post-service evidence continues to reveal a normal 
lumbar spine.  For example, upon VA examination in August 
1999, dorsolumbar range of motion was normal.  No 
abnormalities were detected.  Finally, while some tenderness 
in the mid-lumbar area was indicated upon VA examination in 
November 2003, no diagnosis was rendered as to the lumbar 
spine.  

Because the evidence fails to exhibit a current chronic 
disability, the veteran is precluded from a grant of service 
connection here.  See Brammer, 3 Vet. App. 223, 225 (1992).  
Moreover, even if the November 2003 VA examination could be 
favorably construed such as to contain a diagnosis of a 
lumbar spine disability, service connection is still not for 
application.  The reason for this is that the evidence fails 
to establish in-service incurrence of a back injury.  Indeed, 
the service medical records do not indicate any complaints 
of, or treatment for, low back pain.  Physical examinations 
were repeatedly normal and the veteran consistently denied 
recurrent back pain in reports of medical history.  

In conclusion, then, the evidence of record does not show a 
current disability of the low back.  The evidence further 
fails to reveal an in-service injury or disease involving the 
lumbar spine.  Thus, service connection is not warranted 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

VI.  SC- radial nerve palsy of the left upper extremity

Factual background

The service medical records show complaints of left arm pain 
in May 1986.  The veteran felt discomfort in that arm after 
moving boxes from the cargo deck to the galley area.  The 
assessment was left arm strain.

The service medical records next show neurologic complaints 
involving the left hand in June 1990.  Specifically, the 
veteran complained of a loss of sensation to the posterior 
and mid lateral aspect of his left hand.  He denied any 
trauma or injury.  Objectively, there was limited strength in 
the left hand.  The assessment was radial nerve palsy, left 
hand.

In October 1990, the veteran again raised neurologic 
complaints, this time of the left wrist.  Radial nerve palsy 
was again the impression.  

No further neurologic complaints are found in the service 
medical records.  Subsequent physical examinations were 
normal.  

Following service, July 1996 VA examination of the left upper 
extremity was normal.

In April 1999, the veteran testified at a personal hearing 
before the RO.  He stated that his radial nerve palsy of the 
left upper extremity began in service.  (T. at 19).  He 
stated that it occurred suddenly one day after working in the 
storerooms.  It eventually went way but the numbness kept 
returning.  The veteran believed the disability was caused by 
repetitive motion.  The veteran also indicated that he wore a 
left arm brace.  He explained that the pain shot from the 
elbow when he pushed back.  When he was not wearing his 
brace, opening a door caused a sensation like a needle 
sticking into his bones.  (T. at 20).  He also had pain at 
the top of his knuckles.  

VA x-rays taken in March 1999 showed no abnormalities of the 
left wrist.

VA examination in August 1999 did not contain any findings 
pertinent to the veteran's radial palsy claim.  

A private treatment report dated in March 2002 contained a 
diagnosis of left upper extremity radiculitis and a pinched 
nerve at C5-C6 on the left-sided cervical spine.  The veteran 
was being treated with Vioxx.  He stated that the medication 
was effective and that he no longer had any numbness or 
tingling of the left upper extremity.  

A VA examination in November 2003 contained an impression of 
left carpal tunnel syndrome.  

Analysis

The veteran contends that he is entitled to service 
connection for radial nerve palsy of the left upper 
extremity.

In the present case, it is undisputed that the veteran 
received in-service treatment for radial nerve palsy of the 
left upper extremity.  However, the evidence does not exhibit 
a current chronic disability, precluding a grant of service 
connection here.  See Brammer, 3 Vet. App. 223, 225 (1992).  
To the contrary, upon VA examination in July 1996, the left 
upper extremity was normal.  Moreover, subsequent medical 
records further fail to indicate any disability of the radial 
nerve, left arm.  A March 2002 private treatment report did 
indicate left upper extremity radiculitis, but this was due 
to a pinched nerve at C5-C6 on the left-sided cervical spine.  

In finding that no current disability exists, the Board 
acknowledges the veteran's complaints of left arm numbness.  
The Board further recognizes the veteran's April 1999 hearing 
testimony, in which he indicated use of a brace on his left 
arm.  However, as discussed above, the objective evidence 
does not support a finding of radial nerve palsy of the left 
upper extremity.  

In sum, there is no objective evidence upon which a current 
diagnosis of radial nerve palsy of the left upper extremity 
could be based.  Thus, a grant of service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

VII.  IR- deep venous thrombosis of the left lower extremity

Factual background

The veteran was examined by VA in July 1996.  At that time, 
he complained of swelling and soreness in both calves.  This 
was due to an activated protein deficiency that caused 
thrombosis in the legs.  The veteran was taking 60 mg. of 
Coumadin once daily.  Objectively, there was no swelling of 
the left leg and there was no pitting edema.  Tenderness was 
elicited in the calf muscles.  Homan's sign was negative.  
The diagnosis was deep vein thrombosis.  

In a December 1996 statement, the veteran reported that the 
swelling in his lower extremities was worse if he was on his 
feet, even for a short period of time.  

VA outpatient treatment reports dated in 1998 show continued 
diagnoses of deep vein thrombosis.  The veteran continued to 
take Coumadin for this disability.  

In April 1998, the veteran was again examined by VA.  He 
complained of intermittent pain and swelling in both lower 
extremities.  His symptoms were worse with prolonged 
standing.  Objectively, there was no venous insufficiency.  
There were also no varicosities, swelling or discoloration.  

The veteran testified regarding his deep vein thrombosis in 
an April 1999 hearing.  The veteran denied any discoloration 
of his lower extremities.  (T. at 20).  The veteran stated 
that when his legs swell up, it felt like there was a marble 
in the middle of his calf.  (T. at 21).  His legs would swell 
after walking for a few hours.  At the end of the day, the 
swelling would subside after he elevated his legs.  He stated 
that his thrombosis did not really bother him when he was 
just sitting around the house.  His symptoms only manifested 
with exertion.  However, the veteran commented that his job 
as a mailman required walking, as far as 6 to 12 miles.  He 
began feeling pain after an hour and a half or two hours, or 
after several blocks.  The veteran also stated that his skin 
felt cold.  (T. at 22).  The veteran wore elastic stockings 
just about every day.  Such stockings were prescribed by his 
physician.  In addition to pain and swelling, the veteran 
said that his legs throbbed daily.  He also described a 
bronzing color of the legs.  

In a November 2000 VA clinical record, the veteran rated his 
bilateral calf pain as a 4 out of 10.  

VA outpatient treatment records dated from 2001 to 2003 
revealed that there was no edema or clubbing of the lower 
extremities.  

The veteran was again examined by VA in November 2003.  He 
reported swelling of the legs with inactivity and stated that 
his calves felt tight.  He was still able to walk his mail 
route without claudication but experienced some shortness of 
breath and chest pain, particularly when walking uphill.  

Objectively, there was no swelling of the lower extremities.  
There was no tenderness and Homan's sign was negative 
bilaterally.  He had good peripheral pulses in the femoral, 
dorsalis pedis, and posterior tibial area.  He had good hair 
growth and there were no signs of venous insufficiency, skin 
breakdown or infection.  The VA examiner noted that the 
veteran did not have any apparent increased residuals from 
his thrombosis, and should not, as long as he continued to 
take his anticoagulant.  

A venous study performed in November 2003 revealed venous 
valvular incompetence in both the right and left posterior 
tibial veins.  There was no definite evidence of deep vein 
obstruction in either lower limb.  

Analysis

The veteran is presently assigned 10 percent evaluation for 
deep venous thrombosis of the left lower extremity pursuant 
to Diagnostic Code 7121.  That Code section has undergone 
revision during the pendency of this appeal.

Prior to January 12, 1998, Diagnostic Code 7121 afforded a 10 
percent evaluation for persistent moderate swelling of the 
leg not markedly increased on standing or walking.  A 30 
percent rating is warranted for persistent swelling of the 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; or, for moderate 
discoloration, pigmentation and cyanosis.  A 60 percent 
rating is warranted where the evidence shows persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevantion with pigmentation, cyanosis, eczema or 
ulceration.  Finally, a 100 percent evaluation is for 
application where there is massive board-like swelling, with 
severe and constant pain at rest.  

Following a review of the competent evidence, the Board 
concludes that the version of Diagnostic Code 7121 in effect 
prior to January 12, 1998, does not serve as a basis for an 
increased rating here.  Again, in order to achieve the next-
higher 30 percent evaluation under that Code section, the 
evidence must reveal persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency.  Such rating could also be achieved 
by a showing of moderate discoloration, pigmentation or 
cyanosis.

Here, the veteran has complained of persistent swelling of 
the left lower extremity, worse with prolonged standing or 
walking.  However, such swelling was not objectively 
confirmed.  To the contrary, there was no left leg swelling 
or pitting edema upon VA examination in July 1996. 

The evidence of record further fails to establish moderate 
discoloration, pigmentation or cyanosis.  

Based on the foregoing, then, the old version of Diagnostic 
Code 7121 does not allow for an initial rating in excess of 
10 percent for the veteran's service-connected deep venous 
thrombosis of the left lower extremity.  Moreover, no other 
Diagnostic Codes, as in effect prior to January 12, 1998, 
allows for an increased rating.  For example, because the 
competent evidence fails to reveal varicosities, Diagnostic 
Code 7120 is not for application.  No other Code sections are 
relevant.  

As noted above, there was a change in the diagnostic criteria 
for diseases of the arteries and veins, effective January 12, 
1998.  As of that date, a 10 percent evaluation applies where 
the evidence reveals intermittent edema of extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation applies for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

After reviewing the medical evidence, the Board finds that 
the presently assigned 10 percent evaluation is the best 
reflects the severity of the veteran's deep venous thrombosis 
of the left lower extremity.  Indeed, at his April 1999 
personal hearing, the veteran himself indicated that he only 
experienced left leg pain and swelling with exertion.  He 
stated that his thrombosis did not really bother him when he 
was just sitting around the house.  Moreover, when his legs 
swelled due to exertion, such swelling would resolve after he 
elevated his legs.  

VA examination in April 1998 showed no swelling of the left 
lower extremity, and there was no discoloration noted.  VA 
outpatient treatment records dated from 2001 to 2003 further 
support the conclusion that the next-higher 20 percent 
evaluation under Diagnostic Code 7121 is not justified.  Such 
records indicated that there was no edema or clubbing of the 
left lower extremity.  Moreover, upon VA examination in 
November 2003, there was no swelling of the left lower 
extremity.  There was no tenderness and Homan's sign was 
negative.  The veteran had good peripheral pulses in the 
femoral, dorsalis pedis, and posterior tibial area.  He had 
good hair growth and there were no signs of venous 
insufficiency, skin breakdown or infection.  The VA examiner 
noted that the veteran did not have any apparent increased 
residuals from his thrombosis, and should not, as long as he 
continued to take his anticoagulant.  

The Board has also considered whether any alternate Code 
sections, as revised effective January 12, 1998, provide for 
a higher rating in the present case.  Again, due to the 
absence of varicosities, Diagnostic Code 7120 is not for 
application.  No other Code sections apply.  

In conclusion, then, the presently assigned 10 percent rating 
under both the old and new versions of Diagnostic Code 7121 
most closely approximates the veteran's disability picture 
for the entirety of the rating period on appeal.  There is no 
basis for a higher rating at this time.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
deep venous thrombosis of the left lower extremity caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the veteran has been able to 
maintain his position as a mail carrier.  Hence, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2004) is not warranted.

VIII.  IR- deep venous thrombosis of the right lower 
extremity

Factual background

The veteran was examined by VA in July 1996.  At that time, 
he complained of swelling and soreness in both calves.  This 
was due to an activated protein deficiency that caused 
thrombosis in the legs.  The veteran was taking 60 mg. of 
Coumadin once daily.  Objectively, there was slight swelling 
of the right leg when compared to that of the left.  There 
was no pitting edema.  Tenderness was elicited in the calf 
muscles.  Homan's sign was negative.  The diagnosis was deep 
vein thrombosis.  

In a December 1996 statement, the veteran reported that the 
swelling in his lower extremities was worse if he was on his 
feet, even for a short period of time.  

VA outpatient treatment reports dated in 1998 show continued 
diagnoses of deep vein thrombosis.  The veteran continued to 
take Coumadin for this disability.  

In April 1998, the veteran was again examined by VA.  He 
complained of intermittent pain and swelling in both lower 
extremities.  His symptoms were worse with prolonged 
standing.  Objectively, there was no venous insufficiency.  
There were also no varicosities, swelling or discoloration.  

The veteran testified regarding his deep vein thrombosis in 
an April 1999 hearing.  The veteran denied any discoloration 
of his lower extremities.  (T. at 20).  The veteran stated 
that when his legs swelled up, it felt like there was a 
marble in the middle of his calf.  (T. at 21).  His legs 
would swell after walking for a few hours.  At the end of the 
day, the swelling would subside after he elevated his legs.  
He stated that his thrombosis did not really bother him when 
he was just sitting around the house.  His symptoms only 
manifested with exertion.  However, the veteran commented 
that his job as a mailman required walking, as far as 6 to 12 
miles.  He began feeling pain after an hour and a half or two 
hours, or after several blocks.  The veteran also stated that 
his skin felt cold.  (T. at 22).  The veteran wore elastic 
stockings just about every day.  Such stockings were 
prescribed by his physician.  In addition to pain and 
swelling, the veteran said that his legs throbbed daily.  He 
also described a bronzing color of the legs.  

In a November 2000 VA clinical record, the veteran rated his 
bilateral calf pain as a 4 out of 10.  

VA outpatient treatment records dated from 2001 to 2003 
revealed that there was no edema or clubbing of the lower 
extremities.  

The veteran was again examined by VA in November 2003.  He 
reported swelling of the legs with inactivity and stated that 
his calves felt tight.  He was still able to walk his mail 
route without claudication but experienced some shortness of 
breath and chest pain, particularly when walking uphill.  

Objectively, there was no swelling of the lower extremities.  
There was no tenderness and Homan's sign was negative 
bilaterally.  He had good peripheral pulses in the femoral, 
dorsalis pedis, and posterior tibial area.  He had good hair 
growth and there were no signs of venous insufficiency, skin 
breakdown or infection.  The VA examiner noted that the 
veteran did not have any apparent increased residuals from 
his thrombosis, and should not, as long as he continued to 
take his anticoagulant.  

A venous study performed in November 2003 revealed venous 
valvular incompetence in both the right and left posterior 
tibial veins.  There was no definite evidence of deep vein 
obstruction in either lower limb.  

Analysis

The veteran is presently assigned 10 percent evaluation for 
deep venous thrombosis of the right lower extremity pursuant 
to Diagnostic Code 7121.  That Code section has undergone 
revision during the pendency of this appeal.

Prior to January 12, 1998, Diagnostic Code 7121 afforded a 10 
percent evaluation for persistent moderate swelling of the 
leg not markedly increased on standing or walking.  A 30 
percent rating is warranted for persistent swelling of the 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; or, for moderate 
discoloration, pigmentation or cyanosis.  A 60 percent rating 
is warranted where the evidence shows persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevantion with pigmentation, cyanosis, eczema or ulceration.  
Finally, a 100 percent evaluation is for application where 
there is massive board-like swelling, with severe and 
constant pain at rest.  

Following a review of the competent evidence, the Board 
concludes that the version of Diagnostic Code 7121 in effect 
prior to January 12, 1998, does not serve as a basis for an 
increased rating here.  Again, in order to achieve the next-
higher 30 percent evaluation under that Code section, the 
evidence must reveal persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency.  Such rating could also be achieved 
by a showing of moderate discoloration, pigmentation or 
cyanosis.

Here, the veteran has complained of persistent swelling of 
the right lower extremity, worse with prolonged standing or 
walking.  However, there was only mild right leg swelling 
upon VA examination in July 1996.  

The evidence of record further fails to establish moderate 
discoloration, pigmentation or cyanosis.  

Based on the foregoing, then, the old version of Diagnostic 
Code 7121 does not allow for an initial rating in excess of 
10 percent for the veteran's service-connected deep venous 
thrombosis of the right lower extremity.  Moreover, no other 
Diagnostic Codes, as in effect prior to January 12, 1998, 
allows for an increased rating.  For example, because the 
competent evidence fails to reveal varicosities, Diagnostic 
Code 7120 is not for application.  No other Code sections are 
relevant.  

As noted above, there was a change in the diagnostic criteria 
for diseases of the arteries and veins, effective January 12, 
1998.  As of that date, a 10 percent evaluation applies where 
the evidence reveals intermittent edema of extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation applies for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

After reviewing the medical evidence, the Board finds that 
the presently assigned 10 percent evaluation is the best 
reflects the severity of the veteran's deep venous thrombosis 
of the right lower extremity.  VA examination in April 1998 
showed no right leg swelling or discoloration.  Indeed, at 
his April 1999 personal hearing, the veteran himself 
indicated that he only experienced right leg pain and 
swelling with exertion.  He stated that his thrombosis did 
not really bother him when he was just sitting around the 
house.  Moreover, when his legs swelled due to exertion, such 
swelling would resolve after he elevated his legs.  

VA outpatient treatment records dated from 2001 to 2003 
further support the conclusion that the next-higher 20 
percent evaluation under Diagnostic Code 7121 is not 
justified.  Such records indicated that there was no edema or 
clubbing of the right lower extremity.  Moreover, upon VA 
examination in November 2003, there was no swelling of the 
right lower extremity.  There was no tenderness and Homan's 
sign was negative.  The veteran had good peripheral pulses in 
the femoral, dorsalis pedis, and posterior tibial area.  He 
had good hair growth and there were no signs of venous 
insufficiency, skin breakdown or infection.  The VA examiner 
noted that the veteran did not have any apparent increased 
residuals from his thrombosis, and should not, as long as he 
continued to take his anticoagulant.  

The Board has also considered whether any alternate Code 
sections, as revised effective January 12, 1998, provide for 
a higher rating in the present case.  Again, due to the 
absence of varicosities, Diagnostic Code 7120 is not for 
application.  No other Code sections apply.  

In conclusion, then, the presently assigned 10 percent rating 
under both the old and new versions of Diagnostic Code 7121 
most closely approximates the veteran's disability picture 
for the entirety of the claims period.  At this time, there 
is no basis for a higher rating for the veteran's service-
connected deep venous thrombosis of the right lower 
extremity.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
deep venous thrombosis of the right lower extremity caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the veteran has been able to 
maintain his position as a mail carrier.  Hence, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2004) is not warranted.

IX.  IR- residuals of pulmonary embolism with chest pain

Factual background

The veteran was examined by VA in July 1996.  He gave a 
history of pulmonary embolism diagnosed in January 1993 
secondary to deep venous thrombosis.  The veteran was 
hospitalized for the pulmonary embolism, at which time he had 
hemoptysis.  Since then, the veteran had no further episodes 
of hemoptysis.  

The veteran complained of chest pain occurring about two to 
three times per month.  Such chest pain was related to 
exertion at times, and other times arises independent of 
exertion.  The veteran also reported shortness of breath with 
moderate to strenuous-type activity.  He had no complaints of 
cough or sputum production.  He was on no medications for 
lung problems and was in no respiratory distress.  
Objectively, there was no wheezing of the lungs.  No rales or 
rhonchi were present.  The diagnosis was chest pain, cause 
unknown.  He was also diagnosed with a history of pulmonary 
embolism, secondary to deep vein thrombosis.  Spirometry was 
normal, as was a chest x-ray.  

At his April 1999 personal hearing, the veteran described his 
chest pain as feeling like indigestion.  (T. at 24).  When he 
walked briskly, it felt as though someone was poking him in 
the chest with their finger.  At times, the pain was severe 
enough that he had to stop what he was doing.  He never 
doubled-over in pain.  The veteran stated that his chest 
tightness radiated into his shoulders and arms.  (T. at 25).  
The pain originated in the middle of his sternum.  The 
veteran also described a wheezing prompted by exertion, such 
as walking up a hill or a flight of stairs.  (T. at 26).  The 
veteran said it felt like he was gurgling on such occasions.  
The gurgling was distinct from his pain and the two did not 
always occur together.  

The veteran was examined on VA fee-basis in August 1999.  At 
that time, there were clear breath sounds in the bilateral 
lung fields.  A chest x-ray was normal.  Moreover, following 
the results of supplementary pulmonary function testing, it 
was concluded that there was no residual lung disease from a 
pulmonary embolism.  Indeed, spirometry showed no real 
evidence of obstructive airways disease. 

A July 2001 VA progress note indicates that the veteran's 
lungs were clear to auscultation.  He denied chest pain and 
shortness of breath at that time.  

VA clinical notes dated in January 2002, July 2002 and 
January 2003 again showed that the veteran's lungs were 
clear.  

The veteran was most recently examined in November 2003.  He 
complained of episodes of shortness of breath.  He also 
reported some chest pains when walking up hills, but he had 
no hemoptysis.  Objectively, the lungs were clear to 
auscultation and there was no chest wall tenderness.  He was 
not taking any medications in relation to his pulmonary 
emboli.  The diagnosis was service-connected deep vein 
thrombosis with secondary pulmonary emboli and mild residual 
respiratory insufficiency with exertion.  

Analysis

The veteran has been assigned a noncompensable initial rating 
for residuals of pulmonary embolism with chest pain.  The 
rating criteria relating to the respiratory system have 
undergone revision during the pendency of this appeal.  

The veteran was initially rated pursuant to Diagnostic Code 
6899-6814.  Prior to October 7, 1996, Diagnostic Code 6814 
afforded a 60 percent evaluation for spontaneous 
pneumothorax.  A note to the rating schedule instructed the 
rater to evaluate residuals as analogous to asthma under 
Diagnostic Code 6602.

Under Diagnostic Code 6602, as it existed prior to October 7, 
1996, a 10 percent rating was warranted for mild asthma; 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings in between attacks.  

From a review of the competent evidence, it must be concluded 
that the veteran does not meet the criteria for a 10 percent 
evaluation under the former version of Diagnostic Code 6602.  
Indeed, while the veteran did complain of chest pain and 
shortness of breath with exertion, the objective evidence 
consistently revealed clear lungs with no wheezing, rales or 
rhonchi.  There were also no complaints or findings relating 
to dyspnea.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford the veteran a compensable initial 
rating for his for residuals of pulmonary embolism with chest 
pain.  The old version of Diagnostic Code 6601, for 
bronchiectasis, requires a finding of paroxysmal cough and 
purulent expectoration in order for a 10 percent evaluation 
to apply.  As the veteran's symptomatology does not involve a 
cough or expectoration, this Code section cannot allow for an 
increased rating.  Similarly, the former version of 
Diagnostic Code 6603, for pulmonary emphysema, cannot serve 
as a basis for a higher disability evaluation, because its 10 
percent evaluation requires evidence of ventilatory 
impairment or definite dyspnea on prolonged exertion.  Here, 
there is no definitive evidence of breathing difficulties, 
rendering that Code section inapplicable.  No other Code 
sections apply.  

As noted previously, the diagnostic criteria pertaining to 
respiratory disabilities was revised effective October 7, 
1996.  As of that date, pulmonary vascular disease is rated 
under Diagnostic Code 6817.  A noncompensable rating is 
assigned for asymptomatic pulmonary vascular disease 
following resolution of pulmonary thromboembolism.  A 30 
percent rating applies where pulmonary vascular disease 
remains symptomatic.  A note to the rating schedule indicates 
that other residuals following a pulmonary embolism should be 
evaluated under the most appropriate rating code.

In the present case, VA fee-basis examination in August 1999 
revealed that the veteran had no residual lung disease from a 
pulmonary embolism.  Such conclusion was based on chest x-
rays and pulmonary function studies.  Moreover, no other 
evidence of record refutes that conclusion.  

Based on the above, it is concluded that the veteran's 
pulmonary embolism is manifested by subjective complaints of 
chest pain and mild respiratory insufficiency on exertion.  
There is no clinical evidence of pulmonary abnormality.  As 
such, the presently assigned noncompensable evaluation is 
appropriate.  Moreover, there are no ratable residuals of the 
veteran's status post pulmonary embolism, precluding the 
possibility of a compensable evaluation.  In so finding, the 
Board acknowledges a November 2003 VA examination containing 
a diagnosis of deep vein thrombosis and secondary pulmonary 
emboli with mild residual respiratory insufficiency on 
exertion.  However, such assessment was based solely on the 
veteran's reported history of shortness of breath and not on 
the objective evidence, which revealed clear lungs and no 
chest wall tenderness.  As such, it lacks probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. 

In conclusion, the competent evidence shows that the initial 
noncompensable evaluation for residuals of a pulmonary 
embolism appropriately reflects the veteran's disability 
picture for the entirety of the rating period on appeal.  
There is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

X.  IR- tinea pedis of the left foot

Factual background

Upon VA examination in July 1996, there was scaling between 
the first and second toes, left foot.  There was no scaling 
in the plantar or dorsal aspect of either foot, nor was there 
scaling between the toes of the right foot.  All toenails 
were healthy.  The veteran was diagnosed with mild tinea 
pedis of the left foot.
 
VA clinical reports dated in April 1997 and August 1997 
showed further care for tinea pedis.  The former report 
indicated red, peeling skin with slightly oozing lesions.  
There was also cyanosis of the toes.  

The veteran described his tinea pedis disability at his April 
1999 personal hearing.  He stated that his feet are very 
itchy and that chunks of skin flake off.  He stated that it 
was red from the bottom of his feet to the tops of his ankles 
at the sock line.  At that location, the itching was quite 
bad and the skin bled a puss-like substance.  The veteran 
said the skin problem shifted locations on his feet, but 
noted that both feet were affected.  The veteran also had 
deep cracking of skin.  He used creams, which improved his 
symptomatology.  Overall, the disability came and went.  He 
had two eruptions within the past year.  He seemed to believe 
the condition was better in warm weather, which dried his 
skin out.  When dormant, he still experienced itching, but no 
other symptoms.  

Upon VA fee-basis examination in August 1999, the bilateral 
feet revealed evidence of onychomycosis on multiple nail 
beds.  There was right fifth digit onychomycosis of the foot 
and bilateral scaling consistent with tinea pedis.  

The veteran was last examined by VA in November 2003.  The 
veteran denied any specific problems as to tinea pedis at 
that time.  Examination of both feet showed no skin 
breakdown.  There was also no evidence of tinea pedis of the 
nails, inner digital spaces or sole of the foot.  He had good 
peripheral pulses and no ankle edema.  There was good hair 
growth on both feet, with no signs of infection.  The 
diagnosis was tinea pedis of the left foot by history and 
with no residual.  

Analysis

The veteran has been assigned a noncompensable initial rating 
for tinea pedis.  The rating criteria pertaining to skin 
disabilities have undergone revision during the pendency of 
this appeal.  

The veteran's tinea pedis is rated pursuant to Diagnostic 
Code 7899-7806.  Prior to August 30, 2002, Diagnostic code 
7806 provided a noncompensable rating for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating applies for 
exudation or itching, constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent evaluation is for 
application where the evidence demonstrates ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant.  

A review of the medical evidence reveals a skin disability 
characterized by some scaling of the left foot, some reddened 
and peeling skin and slight oozing of lesions.   There was 
also cyanosis of the toes.  

The Board finds that the presently assigned noncompensable 
evaluation accurately reflects the veteran's disability 
picture and that a higher rating is not possible for any part 
of the claims period.  Indeed, the exfoliation and exudation 
noted in the medical record has already been contemplated in 
the noncompensable evaluation presently in effect.  Moreover, 
the affected area is neither exposed nor extensive, 
precluding a compensable evaluation under the old diagnostic 
criteria.  

In reaching the above conclusion, the Board has considered 
the veteran's April 1999 hearing testimony, in which he 
described serious skin symptomatology.  However, the Board 
determinations must be based on the objective evidence, which 
compels a continuation of the present noncompensable rating.  

The Board has considered whether any alternate Diagnostic 
Codes, as in effect prior to August 30, 2002, could afford an 
increased rating here.  However, no other Code sections are 
relevant to the present appeal.  For example, the veteran's 
skin disability does not involve a scar, so Diagnostic codes 
7800-7805 are inapplicable.  

Effective August 30, 2002, the diagnostic criteria pertaining 
to skin disabilities was revised.  In its new form, a 
noncompensable evaluation is warranted for dermatitis or 
eczema covering less than 5 percent of the entire body or 
less than 5 percent of the exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent evaluation applies where the evidence 
shows dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  

Subsequent to the revision of the diagnostic criteria, the 
veteran underwent a VA dermatological examination in November 
2003.  At that time, there was no active tinea pedis and no 
evidence of skin breakdown or infection.  Moreover, no other 
evidence shows any active skin problems since 1999, nor is 
there a showing that the veteran has taken corticosteroids or 
other immunosuppressive drugs for 6 weeks or less within the 
past year.  As such, the criteria for a compensable rating 
under the revised Diagnostic Code 7806 have not been 
satisfied.  Moreover, no other revised criteria could serve 
as a basis for a higher rating.  

In conclusion, the veteran's noncompensable evaluation for 
tinea pedis is an accurate reflection of his disability 
picture and there is no basis for a higher rating for any 
portion of the claims period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the veteran's 
tinea pedis caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Service connection for a disability manifested by blood in 
the stool and urine is denied.

Service connection for a skin rash of the axilla, groin, and 
neck is denied.

Service connection for bilateral tendonitis of the Achilles 
tendon is denied.

Service connection for post-operative residuals of a right 
thumb injury is denied.

Service connection for a low back disability is denied.

Service connection for radial nerve palsy of the left upper 
extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
deep venous thrombosis of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
deep venous thrombosis of the right lower extremity is 
denied.

Entitlement to an initial compensable evaluation for 
residuals of pulmonary embolism with chest pain is denied.

Entitlement to an initial compensable evaluation for tinea 
pedis of the left foot is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims file, the Board has determined 
that additional development is required to satisfy the duty 
to assist the veteran with respect to the veteran's claim of 
entitlement to an initial rating in excess of 10 percent for 
arthritis of the cervical spine.  Specifically, a private 
treatment report dated in March 2002 reveals treatment for 
left upper extremity radiculitis as a result of a pinched 
nerve at C5-C6 on the left-sided cervical spine.  It is 
unclear to what extent, if any, that condition relates to the 
veteran's service-connected arthritis of the cervical spine.  
Moreover, VA examination in November 2003 did not adequately 
address this question.  Indeed, while the VA examiner 
speculated that the veteran's subjective left arm symptoms 
related to carpal tunnel syndrome, he did not provide a 
rationale for such conclusion.  Moreover, he failed to 
comment as to the diagnosis of radiculitis rendered by F. J., 
D. O., in March 2002.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folder should be 
forwarded to an appropriate VA examiner 
for review and reconciliation of the 
November 2003 VA examination clinical 
findings with F. J., D.O.'s March 2002 
treatment record showing left upper 
extremity radiculitis and herniated 
nucleus pulposus at C5-C6 on the left-
sided cervical spine.  Specifically, the 
VA examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater) that these conditions are 
symptoms of the service-connected 
arthritis of the cervical spine, or if 
not, whether they are proximately due to 
or chronically aggravated by the 
veteran's service-connected arthritis of 
the cervical spine.  A clear rationale 
should accompany all opinions given.

If it is believed that a physical 
examination of the veteran is necessary 
in order to fully respond to the above 
questions, then one should be scheduled 
and the veteran should be notified as to 
the consequences of failing to report for 
such examination.  The claims file must 
again be reviewed in conjunction with any 
such evaluation and the report of 
examination must note that the claims 
folder was indeed reviewed.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


